DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3 and 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 November 2022.  Although claim 7 was indicated as being non-elected, the prior art applied in the rejections below has made the limitations of claim 7 obvious, such that the claim will be examined with the current claims reading on the elected species. 
Applicant's election with traverse of species D (Fig. 4) in the reply filed on 17 November 2022 is acknowledged.  The traversal is on the ground(s) that Figures 11 and 12 are both generic to all other species and should be examined with elected species D.  Although the examiner did indicate that Fig. 11 is generic and would be considered with any elected species, the argument regarding Fig. 12 is not found persuasive because the specification does not disclose that the structure shown in Fig. 12 is applicable to any of the other embodiments.  Further, Fig. 12 shows the inlet (120) to which the deflector is connected to be mounted on a planar plate (102), as opposed to the domes plate of elected Fig. 4.  Further, due to the inclined orientation of the inlet in Fig. 4, the deflector of claim 12 would not be understood to function in the intended manner.  Therefore, the examiner maintains that the structure of Fig. 12, although possibly generic for use with some of the non-elected embodiments, is not supported for use with the elected embodiment, and would not properly function therewith.  Thus, claim 9, which is directed to the structure of Fig. 12, will remain withdrawn. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The applicant indicates that the claim reads on the elected embodiment of Fig. 4, which does not have a fully planar vacuum plate body, thus confusing the scope of the claim.  For the claim to read on the elected species, the claim must be interpreted to define the plate body as being at least partially planar, and the claim will be treated as such for the sake of the current Office Action.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are considered to merely disclose an intended/resulting function of the previously claimed structure but does not require any further structure to the preceding claim(s) because any vacuum pump in the configuration disclosed would be capable of providing at least some negative pressure between the interior of the wheelbarrow and the vacuum plate, wherein the configuration disclosed/claimed also inherently has gravitational force holding the plate in place on top of the wheelbarrow, wherein any negative pressure will further hold the plate in place, and there is no specific pressure or vacuum disclosed in the application as a whole that is necessary to meet the limitation of the plate being held “firmly” in place.  Even further, it is well known that even minimal suction force between two relatively sealed objects may form a “firm” holding force therebetween.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Armbrecht (DE 29909163 U1) in view of Parrot (EP 1600090 A2).
Regarding claim 1, Armbrecht discloses a plate system for converting a wheelbarrow having an open body with an upper perimeter to a receptacle defining a collection volume of a vacuum cleaner, comprising: a vacuum plate body (1) having an upper surface, a lower surface, and a resilient gasket (4) on the lower surface of the vacuum plate body around a perimeter of the vacuum plate body for forming a seal between the upper perimeter of the body of the wheelbarrow and the lower surface of the vacuum plate body when the vacuum plate system is placed on the body of the wheelbarrow, the resilient gasket covering an area of the lower surface of the vacuum plate body sufficient to fit over the upper perimeter of a wheelbarrow; an intake port (3) communicating through the vacuum plate body from the upper surface of the vacuum plate body to the lower surface of the vacuum plate body and extending away from the upper surface of the vacuum plate body to allow connection of a vacuum hose to the intake port; an exhaust port (at fan/motor 2) communicating through the vacuum plate body from the lower surface of the vacuum plate body to the upper surface of the vacuum plate body; and a vacuum pump (2) mounted to the vacuum plate body.  However, Armbrecht fails to disclose that the gasket covers an area sufficient to fit over the upper perimeter of a plurality of wheelbarrows having open bodies in a range of sizes.  Parrot discloses a vacuum system comprising a removable lid and teaches that the lower side of the lid may include either a plurality of different sized flanges and gaskets (Fig. 3) or may include a larger gasket having a greater difference between inner and outer diameters to allow the lid to engage and seal with different sized containers (paragraph 10).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the gasket of Armbrecht with a larger width/diameter (also obviously requiring an increase in the width/diameter of the flange that supports the seal 4), as taught by Parrot, to allow the vacuum plate of Armbrecht to engage and seal with a range of different sized/shaped wheelbarrows, which provides a clear advantage of interchangeability with wheelbarrows having different sizes and shapes from different manufacturers. 
Regarding claim 2, Armbrecht further discloses that the vacuum plate body comprises a flange extending from the lower surface of the vacuum plate body outward of the resilient gasket, at a position located outside the upper perimeter of the wheelbarrow body when the vacuum plate system is placed on the body of the wheelbarrow (as seen in Fig. 2).
Regarding claim 4, the vacuum pump of Armbrecht operates through the exhaust port, such that when the vacuum plate system is placed on the upper perimeter of the tray of the wheelbarrow, and the vacuum pump is activated, air is drawn from the collection volume, defined by the internal volume of the tray of the wheelbarrow and the vacuum plate body, through the exhaust port and air pressure within the volume is reduced relative to an ambient air pressure.
Regarding claim 5, several different portions of the vacuum plate body of Armbrecht are planar, such that the plate body is at least partially planer. 
Regarding claims 6 and 7, Armbrecht further discloses that the vacuum plate body comprises a central domed portion and an outer flange surrounding the domed region sized to fit over the upper perimeter of the open bodies of a plurality of wheelbarrows (as discussed supra for claim 1) with open bodies in a range of sizes, the resilient gasket being applied to a lower surface of the outer flange and that the central domed portion of the vacuum plate body comprises a plurality of connected planar surfaces forming the central domed portion.
Regarding claim 16, Armbrecht further discloses that the gasket is made from rubber.  
Regarding claims 17 and 19, the structure previously discussed will provide all of the functions set forth for these claims. 
Regarding claim 18, Armbrecht further discloses that the vacuum pump is positioned in the exhaust port (the housing shown around the vacuum pump effectively defining the exhaust port). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Armbrecht (DE 29909163 U1) in view of Parrot (EP 1600090 A2) as applied to claim 1 and further in view of Bates (4,207,649) and Hallsworth et al. (4,246,676).
The combination of Armbrecht and Parrot teaches the vacuum plate system as discussed supra, but fails to disclose a sump pump or sensors for determining fluid level and controlling the sump pump.  Hallsworth discloses another container lid for converting a drum to a vacuum system in the same manner disclosed by Armbrecht and Parrot, and teaches that the lid preferably includes a sump pump (28) extending therethrough for emptying of liquids collected in the container and preventing liquid from being suctioned through the outlet port, which may damage the suction motor.  Additionally, Bates discloses another similar vacuum system with a collection tank (30) for collecting debris and liquid and teaches that the tank preferably includes a pump (203), similar to Hallsworth for emptying fluid from the tank and including a pair of sensors (C5/C6) in the tank for activating the sump pump when an upper limit is reached and deactivating the pump once an acceptably low level is reached (Col. 4, lines 44-56) at the point of the lower sensor (C6) to provide automated emptying of fluid to prevent overflow of the tank.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar sump pump to the vacuum plate system of Armbrecht, particularly when used for collecting fluids, with the sump extending through the plate and also to provide at least first and second sensors to automatically control the sump pump, as taught by Bates, to further prevent overflowing of the tank or damage to the suction motor.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        29 November 2022